The opinion of the court 'was delivered by
NalentiNE, J.:
There can scarcely be any doubt as to the correctness of the decision of the court below, and yet, upon the record brought to this court, this court has no jurisdiction to determine whether such decision was correct or not. The decision was made and rendered on July 30,1887, and the proceeding to reverse the same was not instituted in this court until September 25, 1888 — nearly fourteen months intervening. Now, under the statutes of this state, no proceeding to reverse, *189vacate or modify any judgment or final order can legally be commenced in the supreme court except within one year after the making or the rendering of such judgment or final order, unless the party instituting the same has in the meantime been under some legal disability. (Civil Code, § 556; McDermott’s Estate v. Loftus, 27 Kas. 68; Bennett v. Dunn, 27 id. 194; Winkfield v. Brinkman, 31 id. 25; Association v. Rohl, 32 id. 665; A. T. & S. F. Rld. Co. v. Dougan, 39 id. 181.)
The petition in error in this case will be dismissed.
All the Justices concurring.